DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-8 and 11, in the reply filed on 08/13/2021 is acknowledged.

Claim Interpretation
	With regard to the claim terms "homogeneous electrode" and "heterogeneous electrode", the claim terms will be interpreted in a manner consistent with the description in paragraphs [0111] through [0117] of the instant specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 5-7 each recite the limitation "immediately-before"; however, the structure required to satisfy the limitation is unclear because the claim does not describe the structure that the respective electrode is immediately before.  Similarly, the term "immediately after" in claim 7 is unclear for the same reason - the claim does not describe the structure that the respective electrode is immediately after.  Additionally, the structure satisfied to satisfy the term "immediately" is unclear because the term does not specify whether a direct connection is required or whether intermediate components such as adhesives or solder are consistent with the limitation "immediately" before or after.  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over, Heath et al. (US 4,497,973).
	Regarding claim 1, Heath discloses a parallel thermoelectric module (C8/L27) comprising: a first substrate and a second substrate arranged to be spaced apart from each other (14 and 26 shown in Fig. 1; C7/L25-26); a plurality of first electrodes disposed on the first substrate (10 in Fig. 1; C7/L22-24); a plurality of second electrodes disposed on the second substrate (18 in Fig. 1; C7/L22-24); thermoelectric elements disposed on the first substrate and the second substrate to connect one of the first electrodes to one of the second electrodes, the thermoelectric elements a plurality of N-type thermoelectric elements and a plurality of P-type thermoelectric elements (4 and 6 in Fig. 1; C7/L20-24); electrode terminals including a positive electrode terminal and a negative electrode terminal disposed on the first and second substrates  (10a and 10b in Fig. 3; C9/L59-61; note: the term "disposed on" does not require direct physical contact or the absence of intermediate components); and N parallel circuit units (N is a natural number of 2 or more) having an electrically parallel structure to each other in series (C8/L27 discloses a mixed series-parallel arrangement), wherein the plurality of first electrodes, the plurality of second electrodes and the thermoelectric elements are arranged to connect the N parallel circuit units (the plurality of first electrodes 10, the plurality of second electrodes 18, and the thermoelectric elements 4 and 6 are necessarily arranged to connect the parallel circuit units; it is noted that the term "connect" does not require direct physical contact or the absence of intermediate components).
	If the mixed series-parallel arrangement disclosed does not explicitly disclose or require 2 or more parallel circuit units in series, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the mixed series-parallel arrangement of Heath such that there are 2 or more parallel circuit units in series because Heath discloses the particular arrangement is dependent on the desired output voltage and current of the finished device (C8/L24-29).  
	Regarding claim 2, modified Heath discloses all the claim limitations as set forth above.  Modified Heath further discloses at least one first electrode, at least one second electrode, and at least one thermoelectric element (the mixed series-parallel arrangement disclosed in Heath necessarily contains electrodes and at least one thermoelectric element in each parallel circuit).  With regard to the limitations "wherein a first parallel circuit unit of at least one of the N parallel circuit units includes a plurality of current paths", and "current sequentially flows through the at least one first electrode, the at least one thermoelectric element, and the at least one second electrode when power is applied through the electrode terminals", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 3, modified Heath discloses all the claim limitations as set forth above. Modified Heath further discloses the first parallel circuit includes at least one common electrode (note: the claim does not specify the structure with which the common electrode is in common, therefore, either of the disclosed first and second electrodes satisfy the limitation common electrode).  With regard to the recitation "through which current flowing through each of the current paths commonly passes", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 4, modified Heath discloses all the claim limitations as set forth above.  Modified Heath further discloses a second parallel circuit unit connected to the first parallel circuit unit in series is directly connected through the common electrode (the mixed series-parallel arrangement disclosed in Heath, as set forth above, necessarily contains electrodes connecting parallel and series circuits of the mixed series-parallel arrangement disclosed).
	Additionally, as set forth above, if the mixed series-parallel arrangement disclosed in Heath does not explicitly disclose the specific arrangement between series and parallel connections disclosed, Heath discloses the particular arrangement is dependent on the desired output voltage and current of the finished device (C8/L24-29), and one of ordinary skill in the art would have found it obvious at the time the invention was filed to arrange the series and parallel circuits in Heath in a manner to achieve the desired output voltage and current of the finished device.  
	Further, if Heath does not disclose, teach or suggest the specific arrangement of the series and parallel circuits in the disclosed mixed series-parallel arrangement, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Regarding claim 5, modified Heath discloses all the claim limitations as set forth above.  Modified Heath further discloses the first parallel circuit unit includes: a first immediately-before heterogeneous electrode connecting the common electrode and a first immediately-before homogeneous electrode (a parallel circuit in the disclosed mixed series-parallel arrangement disclosed in Heath, as modified, necessarily contains an electrode connecting a common electrode and an electrode within the parallel circuits; it is noted that the terms "connecting" and "immediately" do not require direct physical contact or the absence of intermediate components); and a second immediately-before heterogeneous electrode connecting the common electrode and a second immediately-before homogeneous electrode (a parallel circuit in the disclosed mixed series-parallel arrangement disclosed in Heath, as modified, necessarily contains an electrode connecting a common electrode and an electrode within the parallel circuits; it is noted that the terms "connecting" and "immediately" do not require direct physical contact or the absence of intermediate components), 
	If the disclosed mixed series-parallel arrangement of Heath does not necessarily disclose a first immediately-before heterogeneous electrode and the second immediately-before heterogeneous electrode are a same electrode or connected to contact each other, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Additionally, as set forth above, if the mixed series-parallel arrangement disclosed in Heath does not explicitly disclose the specific arrangement between series and parallel connections disclosed, Heath discloses the particular arrangement is dependent on the desired output voltage and current of the finished device (C8/L24-29), and one of ordinary skill in the art would have found it obvious at the time the invention was filed to arrange the series and parallel circuits in Heath in a manner to achieve the desired output voltage and current of the finished device.  
	With regard to the limitations "included in a first current path among the current paths" and "included in a second current path among the current paths", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 6, modified Heath discloses all the claim limitations as set forth above.  Modified Heath further discloses each of the first immediately-before heterogeneous electrode and the second immediately-before heterogeneous electrode is connected to the common electrode through one thermoelectric element (the mixed series-parallel arrangement disclosed in Heath, as modified, contains electrodes connected in the manner disclosed; it is noted the terms "connected" and "immediately" do not require direct physical contact or the absence of intermediate components).
	Additionally, as set forth above, if the mixed series-parallel arrangement disclosed in Heath does not explicitly disclose the specific arrangement between series and parallel connections disclosed, Heath discloses the particular arrangement is dependent on the desired output voltage and current of the finished device (C8/L24-29), and one of ordinary skill in the art would have found it obvious at the time the invention was filed to arrange the series and parallel circuits in Heath in a manner to achieve the desired output voltage and current of the finished device.  Further, with regard to the specific arrangement of the series and parallel circuits in the disclosed mixed series-parallel arrangement of Heath, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Regarding claim 7, modified Heath discloses all the claim limitations as set forth above.  Modified Heath further discloses the common electrode is connected to each of a first immediately-before heterogeneous electrode connecting the common electrode and a first immediately-before homogeneous electrode included in the first parallel circuit unit; a second immediately-before heterogeneous electrode connecting the common electrode and a second immediately-before homogeneous electrode included in the first parallel circuit unit; a first immediately-after heterogeneous electrode connecting the common electrode and a first immediately-after homogeneous electrode included in the second parallel circuit unit; and a second immediately-after heterogeneous electrode connecting the common electrode and a second immediately-after homogeneous electrode included in the second parallel circuit unit (the mixed series-parallel arrangement disclosed in Heath, as modified, contains electrodes connected in the manner disclosed; it is noted the terms "connected" and "immediately" do not require direct physical contact or the absence of intermediate components).
	Additionally, as set forth above, if the mixed series-parallel arrangement disclosed in Heath does not explicitly disclose the specific arrangement between series and parallel connections disclosed, Heath discloses the particular arrangement is dependent on the desired output voltage and current of the finished device (C8/L24-29), and one of ordinary skill in the art would have found it obvious at the time the invention was filed to arrange the series and parallel circuits in Heath in a manner to achieve the desired output voltage and current of the finished device.  Further, with regard to the specific arrangement of the series and parallel circuits in the disclosed mixed series-parallel arrangement of Heath, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	With regard to the limitations "included in a first current path among the current paths", "included in a second current path among the current paths", "included in a third current path among the current paths", and "included in a fourth current path among the current paths", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 8, Heath discloses a parallel thermoelectric module (C8/L27) comprising: a first substrate and a second substrate arranged to be spaced apart from each other (14 and 26 shown in Fig. 1; C7/L25-26); a plurality of first electrodes disposed on the first substrate (10 in Fig. 1; C7/L22-24); a plurality of second electrodes disposed on the second substrate (18 in Fig. 1; C7/L22-24); a first parallel circuit unit and a second parallel circuit unit (C8/L27 discloses a mixed series-parallel arrangement); thermoelectric elements disposed on the first substrate and the second substrate to connect one of the first electrodes to one of the second electrodes, the thermoelectric elements a plurality of N-type thermoelectric elements and a plurality of P-type thermoelectric elements (4 and 6 in Fig. 1; C7/L20-24; note: the term "disposed on" does not require direct physical contact or the absence of intermediate components); wherein the first parallel circuit unit and the second parallel circuit unit are directly connected in series through one common electrode (C8/L27 discloses a mixed series-parallel arrangement; it is noted that the term "connect" does not require direct physical contact or the absence of intermediate components).
	If the mixed series-parallel arrangement disclosed does not explicitly disclose or require a first parallel circuit unit and a second parallel circuit unit directly connected in series through one common electrode, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the mixed series-parallel arrangement of Heath such that two parallel circuits are directly connected in series because Heath discloses the particular arrangement is dependent on the desired output voltage and current of the finished device (C8/L24-29).  Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Regarding claim 11, Heath discloses a parallel thermoelectric module (C8/L27) comprising: a first substrate and a second substrate arranged to be spaced apart from each other (14 and 26 shown in Fig. 1; C7/L25-26); a plurality of first electrodes disposed on the first substrate (10 in Fig. 1; C7/L22-24); a plurality of second electrodes disposed on the second substrate (18 in Fig. 1; C7/L22-24); thermoelectric elements disposed on the first substrate and the second substrate to connect one of the first electrodes to one of the second electrodes, the thermoelectric elements a plurality of N-type thermoelectric elements and a plurality of P-type thermoelectric elements (4 and 6 in Fig. 1; C7/L20-24); electrode terminals including a positive electrode terminal and a negative electrode terminal disposed on the first and second substrates  (10a and 10b in Fig. 3; C9/L59-61; note: the term "disposed on" does not require direct physical contact or the absence of intermediate components); at least one parallel circuit having at least one first electrode, at least one second electrode, and at least one thermoelectric element (the mixed series-parallel arrangement disclosed in Heath necessarily contains electrodes and at least one thermoelectric element in each parallel circuit).  
	If the mixed series-parallel arrangement disclosed does not explicitly disclose or require at least one parallel circuit unit having a plurality of current paths, and each of the current paths includes at least one first electrode, at least one second electrode, and at least one thermoelectric element; it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the mixed series-parallel arrangement of Heath such that there us at least one parallel circuit unit having a plurality of current paths, and each of the current paths includes at least one first electrode, at least one second electrode, and at least one thermoelectric element because Heath discloses the particular arrangement is dependent on the desired output voltage and current of the finished device (C8/L24-29).  Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	With regard to the limitations "having a plurality of current paths" and "each of the current paths includes at least one first electrode, at least one second electrode, and at least one thermoelectric element", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726